Citation Nr: 1757839	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent prior to September 7, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 20 percent for a right shoulder disability.

3. Entitlement to a compensable rating for headaches.

4. Entitlement to an increased rating in excess of 10 percent for residuals of a left ankle injury.

5. Entitlement to a compensable rating for hearing loss.

6. Entitlement to an increased rating in excess of 10 percent for tinnitus.

7. Entitlement to service connection for a respiratory disability to include an undiagnosed illness.

8. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to January 1992, October 2003 to February 2005, and December 2008 to April 2010.  The Veteran's service included service in Southwest Asia.

These matters come to the Board of Veterans' Appeals (Board) from March and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  Jurisdiction is retained by the Regional Office in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a video conference Board hearing in April 2017.  The transcript is of record.

In October 2016, the Veteran filed a statement that he did not want to appeal "the portions related to PTSD . . . as I have received [a] positive decision[]."  At the same time, however, he filed a notice of disagreement for the effective date of his PTSD rating.  These statements were discussed with the Veteran prior to his hearing and it was agreed that the Veteran intended to state that he was satisfied with the 70 percent rating but not the earlier 30 percent rating.  The Veteran sought a 70 percent rating for the entire time on appeal.

The Veteran's claim for a respiratory disability has been split as the Veteran appears to be referring to both an undiagnosed illness and separately diagnosed obstructive sleep apnea.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of increased ratings for right shoulder disability and residuals of left ankle injury, and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to September 7, 2016, the Veteran's PTSD symptoms have resulted in occupational and social deficiencies in most areas.

2.  The Veteran's PTSD does not result in total occupational and social impairment for the entire period on appeal.

3. The weight of the evidence is against the finding that the Veteran suffers from prostrating headaches at least every other month.

4. In a statement received in July 2017, which was prior to the promulgation of a final decision by the Board, the Veteran indicated through his representative that he wished to withdraw his increased rating claims for hearing loss and tinnitus.

4. The weight of the evidence is against the Veteran having objective indications of an undiagnosed illness manifested by a chronic respiratory disorder.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 70 percent for PTSD have been met for the period prior to September 6, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 (2017).

2.  The criteria for an increased rating of 100 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 (2017).

3. The criteria for a compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2017).

4. The criteria for withdrawal of a substantive appeal on the issue of an increased rating for hearing loss and tinnitus have been met; and, the appeal of those issues is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

5. The criteria for entitlement to service connection for an undiagnosed respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's representative has alleged that several VA examinations were inadequate.  Those allegations will be addressed in the substantive sections below.  Otherwise, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

PTSD

When evaluating a mental disorder, VA considers the frequency, severity, and duration of psychiatric symptoms.  VA assigns an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
 
The schedule for rating mental disorders, including PTSD, is set forth in 38 C.F.R. § 4.130.  The ratings are as follows:
 
[100 percent:] Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
 
[70 percent:] Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
 
[50 percent:] Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned materials, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
 
[30 percent:] Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  "[A] veteran may only qualify for a given disability rating under [38 C.F.R. § 4.130] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

"Both passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  The presence of suicidal ideation alone  may cause occupational and social impairment with deficiencies in most areas." See id.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Id at 12. 

"VA did not include in the criteria for a 70 percent evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100 percent evaluation as 'persistent danger of hurting self', a symptom VA deemed to be typically associated with total occupational and social impairment. 38 C.F.R. § 4.130.  However, VA adjudicators are not "absolutely prohibited from considering  risk of self-harm in assessing a level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70 percent evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100 percent evaluation.  See id.

Service treatment records document a pattern of mental health care.  An initial assessment from March 2008 noted that the Veteran became angry easily and that his marriage was in jeopardy due to apathy and irritability.  He denied suicidal or homicidal ideation, but did not want to be around others.  A medical treatment note from July 2008 noted that the Veteran continued to have nightmares about service, but did not want to apply for service connection because he wanted to finish his military career.  In a February 2010 intake assessment, the Veteran reported having suicidal ideation, homicidal ideation, hopelessness and despair, tiredness, sleep disturbances, anxiety, depression, apathy, slowed thinking, poor impulse control and intrusive thoughts.  In a March 2010 primary care visit the Veteran complained of decreased memory for approximately a year and difficulty sleeping.  In a mental health clinic note the same month, he reported that he had varied emotional ranges and would go from crying for no reason to angry and raging.  He was very impatient and did not do well in public places.  He suffered from flashbacks around sleep.  He denied suicidal or homicidal intent at the time.  

In another evaluation in March 2010, the Veteran reported feelings of depression, loss of interest, sleep impairment, agitation, guilt, and failure, as well as problems concentrating, suicidal ideation, heightened arousal, anxiety, and paranoia.  The Veteran denied that he was seriously concerned about suicide.

The Veteran was afforded a VA PTSD examination in January 2011.  The Veteran reported being irritated, easy to anger, depressed, and having low energy.  He did not feel suicidal.  He could not stand to be around people and had to leave his children's school events and activities.  He reported intrusive thoughts and flashbacks.  He had trouble sleeping and would be woken up at night due to shaking and restlessness.  The Veteran avoided TV and became hypervigilant around loud sounds.  The examiner reported some short-term memory problems and that the Veteran previously had thoughts about giving up on his life and about hurting other people.

In April 2013, the Veteran wrote to describe his symptoms as being unable to stand people regardless of whether he knew them; paranoia and hypervigilance; extreme avoidance of potholes, animals, and trash while driving because of memories of improvised explosive devices; regrets; frequent thoughts of suicide with a plan; inability to trust people that care for him; emotional outbursts; loss of pleasure; and inability to maintain family relationships.

In April 2017, the Veteran testified that he had had suicidal ideation since between his second and third tours in Iraq.  His ex-wife had pushed him to get treatment because his behavior had changed dramatically.  He also testified to homicidal ideation for about the same period, sometimes frequently, although he denied that he would act on those ideas.  The Veteran described paranoia and hypervigilance around the house and lack of intimacy.  He also testified to be very panicky around other people.  He said he worked, but he could only do so because of the environment as the people at work made allowances for him and knew to keep their distance.  

The Veteran has had an extensive history of suicidal ideation throughout the appeal period.  He has also demonstrated obsessional avoidance activities, near continuous depression and panic that affects his life, difficulty in adapting to stressful situations and impaired impulse control with periods of anger.  These symptoms have caused occupational and social impairment in most areas, such as home, work, mood and relationships.  For example, the Veteran reported that his relationship with his ex-wife and children suffered and in some cases ended despite their attempts to reach out to him.  For the entire period on appeal, his mood has been described as depressed and panicky.  These symptoms and impairment best correspond to a 70 percent rating.  

The Veteran previously stated that he was satisfied with a 70 percent rating for his PTSD and withdrew his request for 100 percent.  However, even if the Board were to consider the 100 percent to be still on appeal, a 100 percent rating is not appropriate.  The 100 percent rating requires total occupational and social impairment, but the Veteran is still employed and still maintains some social relationships.  It is true that his employer makes certain allowances for him and his social relationships have been rocky or unstable in many instances, but they do not rise to total impairment, which implies more than strained relationships.  A 70 percent rating is most appropriate.




Headaches

Headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The disability ratings provided under the diagnostic code are:

[50 Percent] With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

[30 Percent] With characteristic prostrating attacks occurring on an average once a month over the last several months.

[10 Percent] With characteristic prostrating attacks averaging one in 2 months over last several months.

[0 Percent] With less frequent attacks.

Post service medical records frequently noted that the Veteran had chronic headaches.  They did not, however, indicate the extent of the headaches or whether they were prostrating.

The Veteran was afforded a general VA examination in January 2011.  He reported that his head hurt "all day, every day," but that even though his head hurt he went on with his daily activity including work.  The examiner reported that the headaches had no effect on his occupational and daily activities.

The Veteran was afforded a VA headache examination in August 2016.  The examiner reported that the Veteran had chronic headaches, but no prostrating attacks of headache pain.  The examiner stated that the headaches made it harder for the Veteran to work, but that he had not missed any work because of them.  

The Veteran testified in April 2017 that he had not missed work due to headaches because he could feel them coming on and would take over the counter medication to prevent them from being prostrating.  The Veteran testified that if he did not take his medication it would get so bad that he would have to go into his bedroom and just lay there.  He testified that he missed half a shift of work recently due to headaches.

The Veteran's representative contended that the April 2017 VA examination was inadequate because the examiner found that the Veteran did not have migraine headaches when "the Veteran's medical records indicate a migraine headache diagnosis."  This, however, is not a misstated fact as the representative alleges.  It is a fact that the Veteran had been previously diagnosed with migraine headaches, and the 2017 VA examiner acknowledged this in the medical history.  The examiner is nevertheless free to disagree with the prior diagnoses and offer his own diagnosis.  The disagreement may affect the weight given to different opinions, but the examination was not inadequate because of it.

The diagnostic code for headaches focuses on the frequency of prostrating attacks.  The diagnostic code does not contemplate the effects of medication, so their ameliorative effects should not be used to reduce the Veteran's rating.  See Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).  Even if the Board were to accept the Veteran's testimony that without medicine he would suffer prostrating attacks, prostrating attacks may still lead to a non-compensable rating.  The issue is frequency.

The Veteran's medical records reported chronic headaches, but did not report that the Veteran suffered from prostrating attacks.  The VA examiners opined that the Veteran did not suffer from prostrating attacks.  The Veteran has generally denied missing work due to headaches to these providers and could only identify a single missed half shift of work due to headaches.  Moreover, although it is true that the Veteran has reported headaches several times per week, the evidence does not establish that each of those headaches would be prostrating but for the medication that the Veteran takes.  Indeed, the Veteran's medical records denoted that the medication was not very effective at relieving headache pain.  The Board cannot conclude that but for the medication the Veteran at least as likely as not would have had a prostrating attack at least every other month. 

The evidence on what would have happened had the Veteran not taken his medication is admitted limited.  However, the Veteran was afforded an adequate VA examination and has not raised any additional failing by VA in obtaining evidence.  "It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Without evidence sufficient to raise his claim to at least as likely as not, the claim must be denied.

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.
 
The Veteran's representative indicated in her July 2017 informal hearing presentation that the Veteran wished to withdraw his claims for an increased rating for bilateral hearing loss and tinnitus.  Thus, there remain no allegations of error of fact or law for appellate considerations on these issues.  The Board does not have jurisdiction to review the claims and they are dismissed.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A Persian Gulf Veteran that exhibits objective indications of a qualifying chronic disability may be presumptively service connected if the disability became manifest during active service in Southwest Asia or to a 10 percent degree thereafter, and cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(i).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A service record summary from May 1997 reported that the Veteran had shortness of breath at times, but the examiner believed that the shortness of breath was related to the Veteran's heartburn.  

In a post-deployment evaluation dated February 2010, the Veteran reported having a chronic cough that lasted more than three weeks and trouble breathing.  

The Veteran was afforded a VA general examination in January 2011.  The examiner reported that the Veteran had stated that "this [respiratory claim] was just put down as a precaution, because I was exposed to fire pits" and that the Veteran denied any current respiratory disease or treatment.  The Veteran did report that he did not "have as much air as he used to have" and would wake up coughing at night sometimes.  The examiner, however, noted no abnormalities in his chest or airways.  The examiner concluded that the Veteran did not have a respiratory problem.  

The Veteran also had a pulmonary function test performed in January 2011.  The pulmonologist noted normal spirometry and normal diffusing capacity.  Although the Veteran's FEV-1/FEV ration was low, the examiner agreed with the pulmonologist that the results overall were normal and not indicative of a respiratory condition.  The examiner explained that a single set of numbers on a functional test could not be relied on, and, looking at all the numbers, the results were normal.  In addition, the examiner stated that the FEV-1/FEV ratio could be skewed by poor effort.  The examiner concluded that the Veteran did not have an objective respiratory condition, diagnosed or undiagnosed.

The Veteran's representative alleged that the January 2011 examination was inadequate because it was based on an inaccurate factual premise.  The alleged inaccurate factual premise was that "the examiner found that the Veteran had normal spirometry tests even though the spirometry tests actually show a compensable disability."  As discussed above, however, the examiner addressed the FEV-1/FEV ratio and explained why looking at that number alone was incorrect.  The conducting pulmonologist and the examiner both agreed that looking at the numbers collectively revealed a normal spirometry.  In addition, the examiner explained that the ratio referred to was susceptible to skewing by poor effort, which she previously opined the Veteran made.  The examiner did not base her opinion on an inaccurate factual assessment; she acknowledged the FEV-1/FEV numbers and came to a different medical determination.  The Veteran is free to disagree with her determination, but disagreement does not render an examination inadequate. 

The Veteran's medical records contain several reports of a cough.  The cough was also recorded in service, but the examiner in service attributed the cough to the Veteran's acid reflux.  The Veteran's post-service medical records did not dispute this etiology, but rather did not attempt to render an opinion on the cough at all.  The only other evidence is from the VA examination, at which time the Veteran reported not having a respiratory condition at all.  The evidence indicates that to the extent the Veteran has a cough, it is related to his acid reflux and is not an undiagnosed illness.

With respect to the shortness of breath, the Veteran reported to the 2011 VA examiner that he did not have a respiratory condition.  Moreover, the objective pulmonary functional test was interpreted by two medical professionals to be normal.  The examiner opined that the Veteran did not have a respiratory condition, diagnosed or undiagnosed.  

The Veteran's medical records include subjective complaints of shortness of breath, but the regulations require "objective indications."  Although these objective indications need not be limited to what is termed a "sign" in medical parlance, they do need "independent verification."  As the Veteran's pulmonology functional test was deemed to be normal by two medical professionals, and the other evidence does not record objective indications beyond the Veteran's subjective complaints, the objective indication requirement has not been met.  

Service connection for an undiagnosed respiratory condition must be denied.  


ORDER

Entitlement to an increased rating of 70 percent, but no higher, for PTSD for the entire period on appeal is granted subject to the regulations governing the payment of awards.  

Entitlement to a compensable rating for headaches is denied.

The appeal for entitlement to a compensable rating for hearing loss is dismissed.

The appeal for entitlement to an increased rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to service connection for a respiratory disability to include an undiagnosed illness is denied.




	(REMAND ON NEXT PAGE)



REMAND

The Veteran's examinations for his right shoulder and left ankle were inadequate because they did not include assessments under active and passive ranges of motion.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  A remand is required to provide an adequate examination.

The Veteran testified that he has been diagnosed with sleep apnea and placed on a continuous positive air pressure (CPAP) machine.  Service treatment records also include a May 1997 report that the Veteran snored heavily for the past several years and that the Veteran would stop breathing while sleeping for ten to fifteen seconds at a time.  Although this was not during a period of active duty, it still provides some indication that the Veteran's sleep apnea may have been incurred in service and an examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination by an appropriate medical professional to address the severity of the Veteran's right shoulder and left ankle disabilities.  The examiner must review the record and perform the appropriate diagnostic testing necessary to properly complete the requested examination.  Testing must include range of motion testing done under active and passive motion and in weight-bearing and non-weight bearing.  A notation must be made to indicate the types of testing done to ensure compliance with this directive.  If the examiner is unable to conduct the required testing, he or she should explain why that is so.  
 
A rationale for all requested opinions shall be provided.  If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why.

2. Forward the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional to opine on the Veteran's obstructive sleep apnea.  Schedule the Veteran for an examination with the professional.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:
 
Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's obstructive sleep apnea had its onset during or was caused by, related to, aggravated (i.e. worsened) by, or otherwise etiologically the result of the Veteran's service?  The examiner should consider the May 1997 report that the Veteran snored heavily and stopped breathing in his sleep.  
 
A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why.

3. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


